Carroll, J.
The plaintiff, an employee of the defendant, was struck and injured by a wooden box which fell from the hands of the foreman while he was moving it from a pile of boxes close to the place where the plaintiff was working. The defendant was not insured under the workmen’s compensation act. At the close of the evidence the defendant moved for a directed verdict; this motion was overruled and the jury found for the plaintiff. The defendant not being insured under the workmen’s compensation act, it was not a defence to the action that the employee was negligent, that the injury was caused by the negligence of a fellow servant, or that the employee assumed the risk of injury. G. L. c. 152, § 66. St. 1911, c. 751, Part I, § 1. The only question involved in this case is, was there any evidence of the defendant’s negligence for the consideration of the
The plaintiff testified that the wooden boxes, about three feet long, two feet wide and deep, “were piled against the wall;” that “the boxes were piled starting with one box, then another, and then another, and that they were piled up higher and higher to a distance of twelve feet in height; that the boxes extended from the wall so that the first box was about five feet away from where the witness was working;” that when the box fell from the foreman’s hands “he was climbing upon the boxes . . . [[and] was taking boxes from the top and throwing them down;” that she “saw a box falling from his hands” when he was on “the third box up” and was “taking boxes from the top of the pile.” *168The jury viewed the premises and saw the boxes against the wall as they were piled at the time of the accident.
The evidence of the defendant’s negligence is very slight. But we cannot say that as matter of law there was no evidence of negligence to submit to the jury. The jury saw the way in which the boxes were arranged, and they could find that it was a negligent act for a person to climb on these boxes or to stand on the third box from the floor and attempt to take one of them from the top of the pile and throw it to the floor when only a few feet from the plaintiff; and that because of this negligence of the foreman the plaintiff was injured. In our opinion the case was for the jury.

Exceptions overruled.